996 So. 2d 956 (2008)
James Patrick BONIFAY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3385.
District Court of Appeal of Florida, First District.
December 16, 2008.
James Patrick Bonifay, pro se, Petitioner.
No appearance for Respondent.
PER CURIAM.
The petition is granted and James Patrick Bonifay is hereby afforded belated appeal of the order of the Circuit Court for Escambia County dated February 20, 2004, insofar as it denied the guilt phase claims in the motion for postconviction relief in case number 91-0606. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
BROWNING, C.J., WOLF and BENTON, JJ., concur.